                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF WISCONSIN
                         MILWAUKEE DIVISION

PETER LUEBKE,
individually, and on behalf of
all others similarly situated,

             Plaintiff,                       CASE NO. 17-cv-969-WED

      v.

WISCONSIN ELECTRIC POWER COMPANY d/b/a
WE ENERGIES,

             Defendant.


                      PLAINTIFF’S MOTION FOR
               AN AWARD OF ATTORNEYS’ FEES AND COSTS


      Pursuant to the Court’s Order granting preliminary approval of the Parties’

Settlement Agreement (ECF No. 66), 29 U.S.C. §216(b), and Fed. R. Civ. P. 23,

Plaintiff, by and through his attorneys, Hawks Quindel, S.C., hereby respectfully

petitions the Court for an award of attorneys’ fees and costs as set forth below and

on the grounds set forth in Plaintiff’s supporting brief and the accompanying

declarations of Attorneys Larry A. Johnson, Brenda Lewison, and James A.

Walcheske.

      1.     Class Counsel has negotiated a settlement of this FLSA collective

action and Rule 23 class action on behalf of 793 Class Members employed by

Defendant Wisconsin Electric Power Company (“We Energies”);




        Case 2:17-cv-00969-WED Filed 01/22/19 Page 1 of 2 Document 70
      2.     The settlement creates a total, common settlement fund of

$4,236,231.10. Plaintiff petitions the Court for a recovery of 33.33% of the common

fund for attorneys’ fees, $1,412,077.00. Additionally, Plaintiff petitions the Court for

$6,387.39 in costs, for a total of $1,418,464.39.

      3.     As set forth in greater detail in Plaintiff’s supporting brief, the

requested attorneys’ fees and costs are reasonable and consistent with the market

rate in similar cases.

      WHEREFORE, Plaintiffs respectfully request that the Court award

attorneys’ fees and costs as set forth above during the fairness hearing on February

12, 2019.

      Respectfully submitted this 22nd day of January, 2019.

                                             Respectfully submitted,


                                              s/ Larry A. Johnson
                                             Timothy P. Maynard
                                             State Bar No. 1080953
                                             tmaynard@hq-law.com
                                             Summer. H. Murshid
                                             State Bar No. 1075404
                                             smurshid@hq-law.com
                                             Larry A. Johnson
                                             State Bar No. 1056619
                                             ljohnson@hq-law.com

                                             Hawks Quindel, S.C.
                                             222 E Erie Street, Suite 210
                                             Milwaukee, WI 53202
                                             (414) 271-8650 (office)
                                             (414) 271-8442 (facsimile)
                                             Attorneys for Plaintiff




        Case 2:17-cv-00969-WED Filed 01/22/19 Page 2 of 2 Document 70
